By the Couet:
1. The alcalde grant to Tiffany was inoperative. The lands in controversy being a portion of those reserved to the United States for public purposes on the 18th day of May, 1865, did not pass to the city by the decree of the Circuit Court of the United States of that day, confirming to her four square leagues of pueblo lands.
2. The relinquishment of the title of the United States to the city, effected by the act of Congress of July 1, 1870, entitled “An Act to relinquish the interest of the United States in certain lands to the city and county of San Francisco,” did not impart validity to the alcalde grant to Tiffany. The relinquishment effected by that act was upon certain designated trusts to be executed by the city. The *644holders of alcalde grants, within the relinquished premises, were not among the cestuis que trust mentioned in the act.
3. The only ground upon which the appellant could claim to be a beneficiary under the act of July 1, 1870, already referred to, was that he was in the actual bona fide possession of the premises at the date of the passage of the act, or had been deprived of the possession thereof by the military authorities of the United States. But the court below found the fact to be that the plaintiff never had possession, and, of course, had never been deprived of possession by the military authorities of the United States, and the evidence, viewed in its most favorable aspect for the appellant, is substantially conflicting upon the question of fact involved. The finding of fact will therefore not be disturbed by us.
4. These views are decisive of the case, for the appellant not being himself a beneficiary under the act of Congress referred to, has no interest in questioning the title of the defendant Palmer, or the right of the latter to receive a conveyance from the city.
Judgment and order affirmed.